                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WISCONSIN


NATHAN ALAN VIETH,

                    Plaintiff,
                                                      Case No. 20-cv-70-pp
      v.

SHEBOYGAN COUNTY SHERIFF’S DEPT., et al,

                    Defendants.


      ORDER DENYING PLAINTIFF’S MOTION TO APPOINT COUNSEL
  (DKT. NO. 4), DENYING PLAINTIFF’S MOTION TO WAIVE PAYMENT OF
  INITIAL PARTIAL FILING FEE (DKT. NO. 9) AND DENYING PLAINTIFF’S
             REQUEST FOR COURT RECORDS (DKT. NO. 7)


      Plaintiff Nathan Alan Vieth is a prisoner and represents himself. He filed

a complaint under 42 U.S.C. §1983, alleging that his civil rights were violated.

Dkt. No. 1. He also filed a motion for leave to proceed without prepaying the

filing fee (in forma pauperis). Dkt. No. 2. After the court assessed the plaintiff

an initial partial filing fee, dkt. no. 6, he filed a motion to waive the initial

partial filing fee, dkt. no. 9. The plaintiff also filed a motion asking the court to

appoint counsel to represent him, dkt. no. 4, as well as a motion requesting

that the court order Sheboygan County to produce records from Sheboygan

County Circuit Court Case No. 19-cv-685 and other documents related to that

case, dkt. no. 7. The plaintiff also requests placement in a federal witness

protection program. Dkt. No. 7.




                                           1

           Case 2:20-cv-00070-PP Filed 06/01/20 Page 1 of 9 Document 10
I.    Motion to Waive Initial Partial Filing Fee (Dkt. No. 9)

      On January 16, 2020, after the plaintiff filed his motion for leave to

proceed without prepayment of the filing fee, dkt. no. 2, the court issued an

order assessing $7.90 as an initial partial payment of the required $350 filing

fee, due on or before February 6, 2020. Dkt. No. 6. In the order, the court

advised the plaintiff that once it received the initial partial filing fee, it would

determine whether the case could proceed without the plaintiff having to pay

the balance of the $350 filing fee in a lump sum. Id. at 3. The court also stated

that if the plaintiff did not have the funds available in his regular account to

make the initial partial payment of $7.90, he could use funds from his release

account. Id.

      The plaintiff then filed a motion entitled “Petition to Proceed In Forma

Pauperis.” Dkt. No. 9.1 He states that he cannot pay the initial partial filing fee

because he is “indigent and currently incarcerated.” Id. at 1. The court

construes this as a motion to waive the initial partial filing fee.

      Federal law requires that any party filing a complaint must pay a filing

fee of $350. 28 U.S.C. §1914(a). It also requires a party filing a complaint to

pay a $50 administrative fee. Judicial Conference of the United States District

Court Miscellaneous Fee Schedule Effective May 1, 2013, #14. The law does not

allow the court to waive the filing fee in full if the person filing the complaint is

a prisoner. Rather, it says that if the court determines that the prisoner


1The court notes that the plaintiff filed an identical motion in case number 20-
cv-69 and a similar motion in case number 20-cv-95, both assigned to this
court.
                                           2

         Case 2:20-cv-00070-PP Filed 06/01/20 Page 2 of 9 Document 10
qualifies for in forma pauperis status, (a) the $50.00 administrative fee is

waived, and (b) the court may allow the prisoner to pay the $350.00 by paying

an initial partial filing fee followed by monthly installments until the $350.00

has been paid in full. The law requires the court to calculate the initial filing fee

and the installments based on 20% of either the average monthly deposits into

the prisoner’s account or the average monthly balance in the prisoner’s

account for the six months preceding the date the complaint was filed,

whichever is greater. 28 U.S.C. §1915(b).

      In its January 16, 2020 order, the court considered the plaintiff’s average

monthly balance in his prison account for the six months immediately

preceding the filing of his complaint. Dkt. No. 6 at 2. The court determined that

the average monthly deposit in the plaintiff’s prison account was $39.50 and

the average monthly balance was $0.00. Id. That is how the court came up

with the $7.90 as an initial partial filing fee. Id.

      In his motion to waive the initial partial filing fee, the plaintiff simply

states that he cannot afford to pay the initial partial filing fee, but he does not

explain in detail why he cannot pay it. Dkt. No. 9. His certified trust account

statement, dkt. no. 3, submitted with his original motion to proceed without

prepaying the filing fee, contradicts his statement and shows that he can afford

to pay the assessed initial partial filing fee of $7.90. And the facts that the

plaintiff is incarcerated and indigent are not a basis for the court to waive the

filing fee—the reason the Prison Litigation Reform Act exists is, in part, because

Congress realized that incarcerated plaintiffs likely would be indigent.

                                           3

         Case 2:20-cv-00070-PP Filed 06/01/20 Page 3 of 9 Document 10
      The court will deny the plaintiff’s motion to waive paying the initial

partial filing fee. The court must receive the initial partial filing fee of $7.90 by

the end of the day on June 22, 2020. The court reminds the plaintiff that if he

does not have the funds available in his regular account to make the initial

partial payment of $7.90, he may use funds from his release account. If the

court does not receive the initial partial filing fee by the end of the day on June

22, 2020, the court will dismiss this case without prejudice. If the plaintiff does

not want to pursue this lawsuit at this time, he does not need to take any

further action.

II.   Motion to Appoint Counsel (Dkt. No. 4)

      When he filed his complaint, the plaintiff asked in his cover letter that

the court help him find a lawyer for his cases. Dkt. No. 4 at 1. He said that he

had contacted the American Civil Liberties Union in Milwaukee and the

Wisconsin Lawyer Referral Service; he says he hasn’t heard back from the

ACLU and the LRIS told him that it couldn’t help him because he was suing

state agencies. Id. He says that it will be hard for him to find a lawyer for “these

high profile matters.” Id.

      In a civil case, the court has the discretion to recruit counsel for

individuals unable to afford counsel. Navejar v. Iyola, 718 F.3d 692, 696 (7th

Cir. 2013); 28 U.S.C. §1915(e)(1); Ray v. Wexford Health Sources, Inc., 706

F.3d 864, 866-67 (7th Cir. 2013). “[D]eciding whether to recruit counsel ‘is a

difficult decision: Almost everyone would benefit from having a lawyer, but

there are too many indigent litigants and too few lawyers willing and able to

                                          4

         Case 2:20-cv-00070-PP Filed 06/01/20 Page 4 of 9 Document 10
volunteer for these cases.’” Henderson v. Ghosh, 755 F.3d 559, 564 (7th Cir.

2014) (quoting Olson v. Morgan, 750 F.3d 708, 711 (7th Cir. 2014)).

In exercising its discretion, the court must consider two things: “(1) ‘has the

indigent plaintiff made a reasonable attempt to obtain counsel or been

effectively precluded from doing so,’ and (2) ‘given the difficulty of the case,

does the plaintiff appear competent to litigate it himself?’” Pennewell v. Parish,

923 F.3d 486, 490 (7th Cir. 2019), (quoting Pruitt v. Mote, 503 F.3d 647, 653

(7th Cir. 2007)). To satisfy the first prong, the court must determine that a

plaintiff made a good faith effort to hire counsel. Pickett v. Chi. Transit

Authority, 930 F.3d 869, 871 (7th Cir. 2019). To do so, the plaintiff must show

he contacted at least three lawyers and provide the court with (1) the lawyers’

names; (2) their addresses; (3) how and when the plaintiff attempted to contact

the lawyer; and (4) the lawyers’ responses.

      In particular, the lawyers’ responses may have bearing on the court’s

decision to exercise its discretion because they may shed light on whether the

plaintiff’s attempts to hire counsel were reasonable. Pickett, 930 F.3d at 871.

In deciding whether to recruit counsel, the court should consider the reasons

the lawyer declined representation, including whether the plaintiff was

unwilling (as opposed to unable) to pay a retainer; whether the lawyer lacked

time or capacity to take on new clients; or whether the subject matter of the

case requires a lawyer who specializes in a specific area of law. Id. The court

should also consider how well the plaintiff articulated his case to the

prospective lawyer. Id. Where a plaintiff “conveyed his situation well and

                                         5

         Case 2:20-cv-00070-PP Filed 06/01/20 Page 5 of 9 Document 10
counsel deemed the claim feeble, then it would be inappropriate for a court to

intervene” and recruit counsel. Id. But, where a plaintiff is inarticulate, then a

court “may have a useful role to play in recruiting counsel.” Id.

      When considering the second prong, the court “must examine the

difficulty of litigating specific claims and the plaintiff’s individual competence to

litigate those claims without counsel.” Pennewell, 923 F.3d at 490. The court

looks at “whether the difficulty of the case, factually, legally, and practically,

exceeds the litigant’s capacity as a layperson to coherently litigate the case.” Id.

This includes “all tasks that normally attend litigation,” such as “evidence

gathering, preparing and responding to court filings and motions, navigating

discovery, and putting on a trial.” Id. at 490-491. The court “must consider the

plaintiff’s literacy, communication skills, education level, litigation experience,

intellectual capacity, psychological history, physical limitations and any other

characteristics that may limit the plaintiff’s ability to litigate the case.” Id. at

491. In situations where the plaintiff files his motion in the early stages of the

case, the court may determine that it is “impossible to tell whether [the

plaintiff] could represent himself adequately.” Pickett, 930 F.3d at 871.

      The plaintiff says that he tried the ACLU and the Wisconsin Lawyer

Referral Service. The court is not clear on why the lawyer referral service could

not give the plaintiff the names of lawyers—it does not understand what the

conflict of interest would be. Regardless, the plaintiff has not demonstrated

that he has contacted three lawyers. Even if the plaintiff had contacted three

lawyers, however, the court would not appoint counsel for him right now. The

                                           6

         Case 2:20-cv-00070-PP Filed 06/01/20 Page 6 of 9 Document 10
plaintiff has not paid the initial partial filing fee, which means the court has

not screened his complaint. Until then, the court will not know whether the

plaintiff has any recognizable claims with which a lawyer could help him. The

plaintiff also has not explained why the case is so complex or difficult right now

that he cannot explain the situation on his own. In fact, in his letter he said

that he would do the best he could until he could get a lawyer.

       The court will deny the motion to appoint counsel without prejudice.

III.   Motion for Order for Court Records and Placement in a Federal
       Witness Protection Program (Dkt. No. 7)

       The plaintiff also has filed a motion requesting that the court order

Sheboygan County to release court records in Sheboygan County Circuit Court

Case No. 19-cm-685, which are filed under seal. Dkt. No. 7 at 1. He also wants

related records that Sheboygan County has in its possession, including the jail

records of Jacquez M. Orr, the defendant in the state case. Id. at 2-3. The

plaintiff states that he has asked the Sheboygan County District Attorney for

these records, but that the district attorney has not responded to his requests.

He also asks the court to place him in a federal witness protection program

because he states he will soon be found not guilty at trial and released from jail

and he fears retribution from Mr. Orr. Id. at 3.

       While the Sheboygan County District Attorney is a defendant in this

case, the plaintiff’s request is premature. 28 U.S.C. §1915(a) requires the court

to screen the plaintiff’s complaint to determine whether it states a claim. The

court cannot do that until the plaintiff has paid the initial partial filing fee.

Once the plaintiff pays the fee, the court will screen the complaint and decide
                                          7

         Case 2:20-cv-00070-PP Filed 06/01/20 Page 7 of 9 Document 10
whether the plaintiff may proceed against the district attorney. If the court

allows the plaintiff to proceed against the district attorney and the district

attorney answers, the court will give the plaintiff the opportunity to conduct

discovery, including making requests for documents that are relevant to his

case. At that time, the plaintiff may request the records he seeks. Because the

plaintiff’s request is premature, the court will not order Sheboygan County to

produce the requested records at this time.

      Concerning the plaintiff’s request for placement a federal witness

protection program, the court first observes that it has no idea whether it has

the authority to order the plaintiff placed in a witness protection program. Even

if it did, the plaintiff’s request is premature. As of today, the plaintiff is still in

the Milwaukee County Jail. http://www.inmatesearch.mkesheriff.org/. The

plaintiff says that in his pending criminal case in Milwaukee County, the judge

accepted his plea of not guilty by reason of mental disease or defect, and that it

is “likely” that he soon will be released. Dkt. No. 7 at 3. The Wisconsin Circuit

Court Access Program shows that in State v. Nathan Alan Vieth, Case No.

2019CV005029, the judge has ordered a supplementary mental examination—

the doctor’s report is due June 18, 2020. https://wcca.wicourts.gov/

caseDetail.html?caseNo=2019CF005029&countyNo=40&index=0&mode=details

      The court has no way of knowing whether and when the plaintiff will be

released from the jail, or if he will be involuntarily committed if he is released.

Should the plaintiff secure release from custody, and feel that he is in need of




                                            8

         Case 2:20-cv-00070-PP Filed 06/01/20 Page 8 of 9 Document 10
witness protection, he should discuss that with his lawyer and with law

enforcement.

III.   Conclusion

       The court DENIES the plaintiff’s motion to waive the payment of the

initial partial filing fee. Dkt. No. 9.

       The court ORDERS that by the end of the day on June 22, 2020, the

plaintiff either must pay the initial partial filing fee of $7.90 or file a written

document explaining to the court why he cannot do so. If the court does not

receive the money or the written document by the deadline, the court will

dismiss this case without prejudice based on the plaintiff’s failure to pay the

initial partial filing fee. If the plaintiff no longer wants to pursue this case, he

does not need to take any further action.

       The court DENIES WITHOUT PREJUDICE the plaintiff’s motion to

appoint counsel. Dkt. No. 4.

       The court DENIES the plaintiff’s motion to order the Sheboygan County

district attorney to produce records and to place the plaintiff in a witness

protection program.

       The court will send a copy of this order to the officer in charge of the

agency where the plaintiff is confined.

       Dated in Milwaukee, Wisconsin this 1st day of June, 2020.

                                          BY THE COURT:


                                          _____________________________________
                                          HON. PAMELA PEPPER
                                          Chief United States District Judge
                                            9

         Case 2:20-cv-00070-PP Filed 06/01/20 Page 9 of 9 Document 10
